Title: To Thomas Jefferson from Thomas Mann Randolph, 8 December 1800
From: Randolph, Thomas Mann
To: Jefferson, Thomas



Th: M. Randolph TO Th: Jefferson
Richd. Dec. 8. 1800

I left home on Tuesday the 2d. at which time all was as we could wish with us; and was so the day before yesterday as I learn from John Henderson, today arrived here.—Passing thro’ Goochland I learnt a circumstance which I communicate to you as it may be in your power without trouble to procure redress for those incommoded by it. A man called Nathaniel Perkins (being then a storekeeper at the Court house) was made Post-Master for that place & kept the post office there for some time, but at length finding it his interest to move his goods to a place between Little-creek &  Licking hole, prevailed on the post rider to stop there instead of the Court house and now keeps the office there, to the manifest inconvenience of the people. Samuel Woodson a very respectable freeholder & tavernkeeper at the C: House was desired by all the neighbourhood to apply for the place of P.M. there and did by letter to Habersham, but has received no answer tho very long time has passed.
Yours most affectionately

Th: M. Randolph

